Case 20-01141-VFP            Doc 55      Filed 12/14/20 Entered 12/14/20 16:49:17                      Desc Main
                                         Document     Page 1 of 8



 HUNTON ANDREWS KURTH LLP                                 LOEB & LOEB LLP
 Koorosh Talieh                                           Schuyler G. Carroll (admitted pro hac vice)
 2200 Pennsylvania Avenue NW                              William M. Hawkins (admitted pro hac vice)
 Washington, DC 20037                                     Lindsay S. Feuer
 Telephone: (202) 662 2715                                Noah Weingarten (admitted pro hac vice)
 Email: ktalieh@HuntonAK.com                              345 Park Avenue
                                                          New York, NY 10154
 Proposed Special Litigation Counsel                      Telephone: (212) 407-4000
 to the Debtors                                           Email: scarroll@loeb.com
                                                          whawkins@loeb.com
                                                          lfeuer@loeb.com
                                                          nweingarten@loeb.com

                                                          Counsel to the Debtors

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY

                                                           Chapter 7
 In re:
                                                           Case No. 19-18994-VFP
 Marine Environmental Remediation
                                                           (Jointly Administered)
 Group LLC, et al.,

                                     Debtors.1
                                                           Judge: Vincent F. Papalia

 Marine Environmental Remediation Group
 LLC, et al.,

                                     Plaintiffs,
                                                           Adv. Pro. No. 20-01141-VFP
               vs.

 Starr Indemnity & Liability Company, et al.,

                                     Defendants.


                              OBJECTION OF THE DEBTORS
                     TO TRUSTEE’S MOTION TO APPROVE SETTLEMENT



           1
           The Debtors herein, along with the last four digits of each Debtor’s federal tax identification number are
Marine Environmental Remediation Group LLC (7870); and MER Group Puerto Rico LLC (0508). The mailing
address for both Debtors is 12 Hillcrest Road, Mountain Lakes, New Jersey 07046.



19962481
Case 20-01141-VFP          Doc 55    Filed 12/14/20 Entered 12/14/20 16:49:17              Desc Main
                                     Document     Page 2 of 8



           Marine Environmental Remediation Group LLC and MER Group Puerto Rico LLC

(collectively, the “Debtors”), by and through counsel, respectfully submit this opposition to

Charles M. Forman’s, the Chapter 7 Trustee (“Trustee”) Motion to Approve Settlement (Dkt. No.

51) (the “Motion”).

           1.    The Debtors object to the proposed settlement with Starr Indemnity & Liability

Company (“Starr”). The insurance disputes at issue in this proceeding are high-dollar value

damages that will result in the estates recovering significantly more by litigating those disputes

with the insurers than simply settling with Starr on what clearly amounts to onerous terms (the

Debtors paying their insurer) with little or no analysis of the merits of the pending claims.

           2.    On November 30, 2020, the Debtors’ Special Litigation Counsel, Koorosh Talieh

changed law firms, leaving Perkins Coie LLP and joined Hunton Andrews Kurth LLP.

           3.    On that day, the Trustee issued a letter to Perkins Coie requesting the release of the

Debtors’ files to Mr. Talieh at his new firm.

           4.    In that letter, the Trustee indicated that the purpose behind the file release request

was that so “we can investigate retaining him [Mr. Talieh] to represent the Debtors in these

matters.” See Exhibit 1.

           5.    Since that time, Hunton Andrews Kurth LLP has agreed to represent the Debtors as

Special Litigation Counsel in the bankruptcy proceeding subject to securing litigation financing.

           6.    Hunton Andrews Kurth has negotiated a litigation financing arrangement with

Omni Bridgeway, wherein Omni Bridgeway has agreed to finance the pending insurance

litigations in the bankruptcy proceeding. The details of the Omni Bridgeway proposal is attached

as Exhibit 2. The proposal is subject to Omni Bridgeway’s routine underwriting exercise, which

should be completed in short order.




19962481                                           2
Case 20-01141-VFP           Doc 55   Filed 12/14/20 Entered 12/14/20 16:49:17             Desc Main
                                     Document     Page 3 of 8



            7.     The Debtors respectfully request that the Court deny the Trustee’s Motion and

 provide the Debtors with the opportunity to litigate the insurance disputes with the insurers in this

 proceeding and secure a significantly better result for the estate.

                                           CONCLUSION

            WHEREFORE, the Debtors respectfully request that the Court deny the Motion and grant

 such other and further relief as this Court deems appropriate.



Dated: December 14, 2020
       New York, New York

                                                       /s/ Lindsay S. Feuer
HUNTON ANDREWS KURTH LLP                               LOEB & LOEB LLP
Koorosh Talieh                                         Schuyler G. Carroll (admitted pro hac vice)
2200 Pennsylvania Avenue NW                            William M. Hawkins (admitted pro hac vice)
Washington, DC 20037                                   Lindsay S. Feuer
Telephone: (202) 662 2715                              Noah Weingarten (admitted pro hac vice)
Email: ktalieh@HuntonAK.com                            345 Park Avenue
                                                       New York, NY 10154
Proposed Special Litigation Counsel                    Telephone: (212) 407-4000
to the Debtors                                         Facsimile: (212) 407-4990
                                                       Email: scarroll@loeb.com
                                                       whawkins@loeb.com
                                                       lfeuer@loeb.com
                                                       nweingarten@loeb.com

                                                       Counsel to the Debtors




 19962481                                          3
Case 20-01141-VFP   Doc 55   Filed 12/14/20 Entered 12/14/20 16:49:17   Desc Main
                             Document     Page 4 of 8



                                    Exhibit 1

                               Letter from Trustee




19962481                                4
Case 20-01141-VFP   Doc 55   Filed 12/14/20 Entered 12/14/20 16:49:17   Desc Main
                             Document     Page 5 of 8
Case 20-01141-VFP   Doc 55   Filed 12/14/20 Entered 12/14/20 16:49:17   Desc Main
                             Document     Page 6 of 8



                                    Exhibit 2

                    Omni Bridgeway Litigation Funding Proposal




19962481                                5
Case 20-01141-VFP      Doc 55       Filed 12/14/20 Entered 12/14/20 16:49:17               Desc Main
                                    Document     Page 7 of 8
                                        TERM SHEET
                           NON - BINDING EXCEPT AS TO EXCLUSIVITY


 This term sheet and the contents therein are confidential and are provided pursuant to and in
 accordance with the non-disclosure agreement between the Funder and the Claimants.


  Term                Description

  Funder              Omni Bridgeway Management (USA) LLC or any of its affiliates (“Omni”).

  Claimants           Marine Environmental Remediation Group LLC and MER PR, LLC (collectively,
                      “MER”).

  Defendants          Starr Indemnity & Liability Company and Travelers Property Casualty
                      Company of America.

  Lawyers             Hunton Andrews Kurth, LLP

  Litigation          Any and all claims, actions and/or proceedings relating to or arising from the
                      case captioned Marine Environmental Remediation Group LLC and MER
                      Group Puerto Rico LLC, v. Starr Indemnity & Liability Company and Travelers
                      Property Casualty Company of America, Adversarial Proceeding No.20-1141-
                      VFP pending in the United States Bankruptcy Court, District of New Jersey.
  Funding Amount      $1M to be disbursed as follows:
                          (a) Omni will pay 50% of approved monthly invoiced amounts, up to a
                              total cap of $750,000, through the conclusion of trial and all post-
                              trial motions; and

                          (b) Omni will pay 100% of approved monthly invoiced costs, up to a total
                              cap of $250,000, through the conclusion of trial and all post-trial
                              motions.
                      Lawyers will be responsible for any hourly fees in excess of $750,000 through
                      trial and any costs in excess of $250,000.
  Omni’s Return       Omni’s return is limited solely to recovery from the Litigation and otherwise
                      it has no recourse to payment from Claimant. Omni is entitled to the
                      following return:

                            (a) If payment is received by Omni before 12 months from the date of
                                the funding agreement, the greater of two times (2x) the Funding
                                Amount or 20% of the Litigation proceeds;
                            (b) If payment is received by Omni on or after 12 months and before
                                24 months from the date of the funding agreement, the greater of
                                three times (3x) the Funding Amount or 25% of the Litigation
                                proceeds;
                            (c) If payment is received by Omni on or after 24 months and before
                                the earlier of 36 months from the date of the funding agreement
                                and the commencement of any trial in the Litigation, the greater
                                of three and one half times (3.5x) the Funding Amount or 25% of
                                the Litigation proceeds;
Case 20-01141-VFP    Doc 55     Filed 12/14/20 Entered 12/14/20 16:49:17                  Desc Main
                                Document     Page 8 of 8



                          (d) If payment is received by Omni on or after 36 months from the
                              date of the funding agreement, the greater of four times (4x) the
                              Funding Amount or 25% of the Litigation proceeds.
                    Omni shall also be entitled to recover a one-time transaction fee of $20,000
                    from the Litigation proceeds only.
  Exclusivity       The Claimant agrees that it will not solicit, discuss, negotiate or enter into a
                    transaction with another funding or investing party for a period of 45 days
                    from the date this term sheet is signed, to permit Omni to perform due
                    diligence to its satisfaction in order to enable it to determine whether to
                    enter into a binding claim purchase agreement with Claimants. This period
                    may be renewed for such period or periods as the parties agree upon in
                    writing.
  Commitment        This term sheet summarizes the principal terms of a possible funding
                    transaction between the parties and reflects Omni’s continuing consulting
                    review of the feasibility of such a transaction. Other than with respect to
                    Exclusivity, this term sheet is not intended to be legally binding nor does it
                    constitute a commitment or offer by any party to any possible funding
                    transaction. Neither party shall be obligated to proceed with any transaction
                    unless they execute a definitive written agreement that is mutually
                    acceptable to them. Omni’s commitment is also subject to its investment
                    committee approval.
  Governing Law     This term sheet and any transaction documents to follow shall be governed
                    by New York law without resort to any principles of conflicts of law.
  Expiration        This term sheet expires in 10 days if not executed by the parties or not
                    extended by Omni.




  MARINE ENVIRONMENTAL REMEDIATION OMNI BRIDGEWAY MANAGEMENT (USA) LLC
   GROUP LLC
                                   By:   ______________________
  By:    ______________________
                                   Name:
  Name:                            Its:
  Its:                             Date:
  Date:

 MER PR LLC

 By:   ______________________
 Name:
 Its:
 Date:
